          Case 1:18-cv-00713-LGS Document 119 Filed 12/11/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ASHLEY D. CARNEY,                                            :
                                              Plaintiff,      :
                                                              :   18 Civ. 713 (LGS)
                            -against-                         :
                                                              :        ORDER
 BOSTON MARKET,                                               :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 10, 2020, Plaintiff emailed a letter to Chambers regarding her

inability to file Exhibit 2 to her response to Defendant’s Local Rule 56.1 Statement at Dkt. No.

115 and attaching related emails and the exhibit. The exhibit is the full transcript of Plaintiff’s

June 3, 2020, deposition with an errata sheet. Plaintiff’s letter and attachments, except not the

voluminous exhibit, are appended hereto. It is hereby

        ORDERED that the untimely submission of Exhibit 2 is excused, and it is deemed filed.

Plaintiff is advised that all communications with the Court shall simultaneously be

communicated with opposing counsel by the same means, regardless of the subject. Anything

filed on the docket sheet by Plaintiff or on her behalf need not be sent to opposing counsel as

filing on ECF is deemed good service. Plaintiff’s application for ECF access is granted in a

separate order.


Dated: December 11, 2020
       New York, New York
         Case 1:18-cv-00713-LGS Document 119 Filed 12/11/20 Page 2 of 7




                                                                                 December 10, 2020


Hon. Lorna G. Schofield
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
                                                              Index No. 18-CV-00713 (LGS)

                                                            Ashley Danielle Carney (Plaintiff)
                                                                           v.
                                                       Boston Market and “John Doe” (Defendant)


Re: Intervention regarding Summary Judgment Opposition Dkt. #115 – Missing Exhibit #2

Dear Judge Schofield:

  I did not include the Defendant on this email due to this relating to a filing issue relating to an
internal office at SDNY, but if you would like for them to be included even though they were
serviced with Exhibit #2, I can certainly resend this email doing so.

I wanted to contact your chambers to request intervention as it relates to my missing Exhibit #2
(of Docket #115) that I sent to the Pro-Se office (via the filing email address) on 12/7/20, in the
same exact email as the other Exhibits that were timely filed. I'm not sure for the reasoning of
this Exhibit missing from my Docket, but I followed up with the Pro-Se office from the time
they filed Docket #115 as to their reasoning for not including my Exhibit #2. It seemed like an
error or an oversight, but I was advised by their office after calling that the file did not open for
them for some strange reasoning. The file attachment in the email opens perfectly from my end
and also when forwarded to test out with others and was only 2.4 MB total (although it is 200
pages - it is only text so the file size was not large, my Exhibit #9 was larger in size than Exhibit
#2), but the Pro-Se office asked me to re-send it anyway and I resent the same file that day (on
12/8/20). The following day, 12/9/20 (yesterday) when I saw that it still had not been filed, I
called again and ended up speaking with Cecilia and she confirmed seeing the Exhibit in both
emails but advised that they couldn’t open up the Exhibit #2 attachment in the first email but
she could open the attachment in the email where I re-sent it. She said she would file it under
Docket #115 and received on 12/7/20 but insinuated she would get to it in 48 hrs. I escalated
the issue as I asked the supervisor (Cecilia) of Pro-Se Intake to kindly expedite annexing the
Exhibit #2 that is missing to Docket #115 sooner than 48 hrs since the Docket had now been
created but she told me she would get to it within 48 hrs. Now it is past the 48 hr window and
my Exhibit #2 is still outstanding/missing. I am baffled that my documents I have filed for my
case have not been properly filed now past the 48 hr window when her team filed all the other
files for my Summary Judgment within 24 hours from when I sent them. Especially since the
Docket has been created and out there now for viewing to help avoid confusion, I asked if she
could go ahead and take care of this since it is very clear that I sent the file to them on 12/7/20
         Case 1:18-cv-00713-LGS Document 119 Filed 12/11/20 Page 3 of 7



with my other Exhibits. It has now been over 72 hours from when I originally sent the Pro-Se
office Exhibit #2 and over 48 hours from when I re-sent the same file to them a 2nd time and the
Exhibit STILL has not been annexed to my case. I am not pleased with what is going on and
how I am feeling like I have to fight and call and email around in attempt to get my own exhibit
annexed to my case.

To prevent any issue like this for any filings relating to my case for going forward, I have
submitted my ECF Motion form to your chambers via filing with the Pro-Se office (sent
12/10/20 to Pro-Se Intake temp filing email – Docketed same day) so that I may upload my
own papers. However, I would like my Exhibit #2 annexed to Docket #115 by the Pro-Se office
as they are supposed to do. I sent the Pro-Se office with a clear and organized email to execute
for my filings. I truly don’t appreciate taking the effort to make sure things are done correctly
from my end when filing, to having to deal with something like this where I am being forced to
constantly follow-up, call, and send letters and emails to request intervention for something I
shouldn’t even need to be requesting intervention on if my filings were filed properly from the
emails.

Below are my attached email communication to the Pro-Se office relating to Exhibit #2 for your
reference, you can also see in the attachments the size (in kilobytes) of each Exhibit. I have also
attached Exhibit #2 as sent to the Pro-Se office on 12/7/2020.




Thank you Judge Schofield for your time and attention,




___________________________________________

Ashley D. Carney                                                     Date: December 10, 2020
Plaintiff, Pro-Se

7283 Hwy. 42 W.
Ste. 102 #339
Raleigh, NC 27603
919-268-0614
Gmail - Summary Judgment Filing (2-Part Email)                                https://mail.google.com/mail/u/0?ik=9ab0476055&view=pt&search=all...
                           Case 1:18-cv-00713-LGS Document 119 Filed 12/11/20 Page 4 of 7


                                                                                             Ashley Carney <ascarney13@gmail.com>



         Summary Judgment Filing (2-Part Email)
         Ashley Carney <ascarney13@gmail.com>                                                                Mon, Dec 7, 2020 at 5:07 PM
         To: Temporary_Pro_Se_Filing@nysd.uscourts.gov


                1. Exhibit List
                2. 12 Exhibits (Individually Attached) *I also have a combined version if that will work better. Contact me if you
                   would prefer this, but from what I have seen it looks like all Exhibits are filed separately.



           Ashley D. Carney
           7283 Hwy. 42 W.
           Ste. 102 #339
           Raleigh, NC 27603

           Thank you!

           On Mon, Dec 7, 2020 at 5:04 PM Ashley Carney <ascarney13@gmail.com> wrote:
            Hello,
              This will be a 2-part email for 1 (one) filing due to the size of my Exhibit files. Exhibit files will follow separately in
            the next email. Thank you.

                  1. Plaintiff's Local 56.1 Response
                  2. Plaintiff's Memorandum in Opposition to Defendant's Motion for Summary Judgment
                  3. Appendix - Case Law
                  4. Affidavit of Service


             Ashley D. Carney
             7283 Hwy. 42 W.
             Ste. 102 #339
             Raleigh, NC 27603

             Thank you!


             --
             ✝ Psalms 103:2
                "Bless the Lord, O my soul, and forget not all his benefits."


           --
           ✝ Psalms 103:2
              "Bless the Lord, O my soul, and forget not all his benefits."

            13 attachments
                Exhibit List.pdf
                197K
                Plaintiff Exhibit 5 – Scale Comparison Baby Chicken vs. Adult Chicken 1 2 3.pdf
                1239K
                Plaintiff Exhibit 3 – Defendant’s Response to Plaintiff’s Request for Production of Documents.pdf
                1242K



1 of 2                                                                                                                            12/9/2020, 12:18 PM
Gmail - Summary Judgment Filing (2-Part Email)                          https://mail.google.com/mail/u/0?ik=9ab0476055&view=pt&search=all...
                          Case 1:18-cv-00713-LGS Document 119 Filed 12/11/20 Page 5 of 7

                Plaintiff Exhibit 2 – June 3 2020 Deposition Transcript of Plaintiff with Serviced Errata Sheet.pdf
                2423K
                Plaintiff Exhibit 4 – Photo Comparison to Actual Baby Chick 1 2 3.pdf
                7808K
                Plaintiff Exhibit 1 – Deposition Notice Emails.pdf
                2003K
                Plaintiff Exhibit 7 – Nictitating Membrane of Chicken 1 2.pdf
                605K
                Plaintiff Exhibit 6 – Outer Shape Comparison Chicken Specimen vs. Actual Baby Chick.pdf
                2228K
                Plaintiff Exhibit 8 – Close-Up Image of Chicken Eyes 1 2 3.pdf
                1063K
                Plaintiff Exhibit 10 – Closed Eyelids of Chicken while Resting Asleep 1 2.pdf
                627K
                Plaintiff Exhibit 9 – Bare Featherless Baby Chick.pdf
                2555K
                Plaintiff Exhibit 12 – Virginia Cooperative Extension Study.pdf
                430K
                Plaintiff Exhibit 11 – Deceased Chickens with Closed Eyes or Membrane Covered Eyes 1 2 3.pdf
                1365K




2 of 2                                                                                                                  12/9/2020, 12:18 PM
Gmail - Summary Judgment Filing (2-Part Email)                         https://mail.google.com/mail/u/0?ik=9ab0476055&view=pt&search=all...
                              Case 1:18-cv-00713-LGS Document 119 Filed 12/11/20 Page 6 of 7


                                                                                     Ashley Carney <ascarney13@gmail.com>



         Summary Judgment Filing (2-Part Email)
         Ashley Carney <ascarney13@gmail.com>                                                       Tue, Dec 8, 2020 at 2:05 PM
         To: Temporary_Pro_Se_Filing@nysd.uscourts.gov

           Re-attaching per conversation with Mr. Arora

           Thank you!
           [Quoted text hidden]


                 Plaintiff Exhibit 2 – June 3 2020 Deposition Transcript of Plaintiff with Serviced Errata Sheet.pdf
                 2423K




1 of 1                                                                                                                 12/9/2020, 12:19 PM
Gmail - Summary Judgment Filing (2-Part Email)                         https://mail.google.com/mail/u/0?ik=9ab0476055&view=pt&search=all...
                              Case 1:18-cv-00713-LGS Document 119 Filed 12/11/20 Page 7 of 7


                                                                                     Ashley Carney <ascarney13@gmail.com>



         Summary Judgment Filing (2-Part Email)
         Ashley Carney <ascarney13@gmail.com>                                                       Tue, Dec 8, 2020 at 2:14 PM
         To: Temporary_Pro_Se_Filing@nysd.uscourts.gov

           Please timestamp Exhibit #2 from when originally sent on 12/7/20 and include in docket #115. Thank you.
           [Quoted text hidden]




1 of 1                                                                                                                 12/9/2020, 12:41 PM
